DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 08/26/2022 is acknowledged. 
Claims 12-21 are canceled. 
Claims 22-27 are new.
Claims 1-11 and 22-27 are currently pending in the application and examined on the merits

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The current application generically claims any cell and any agent that promotes formation of the ectopic tissue, however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims. The claims are not limited to a particular species just generically any cell and any agent that promotes formation of the ectopic tissue. 
Additionally, claims 2, 3, and 8 recite an “inflammation-promoting agent” however, the specification does not disclose the term “inflammation-promoting agent.” Furthermore the claims are directed towards any agent which promotes inflammation, however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims. The claims are not limited to a particular species just generically any “inflammation-promoting agent.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9, 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lagasse (WO2014138486A1; IDS Reference 12/01/2020) as evidenced by Mueller (2009. Nat Rev Immunol 9, 618–629) in view of Lagasse2 (WO2003000848A2)
Regarding claims 1, 2 and 25, Lagasse teaches regenerating ectopic tissue or organs via administering non-lymphoid cells (such as hepatocytes, kidney cells, thyroid cells) to a lymph node (Abstract; Claims 1-6; p. 2, lines 21-30). Lagasse teaches that fibroblastic reticular cells (i.e. stromal cells, one agent that promotes formation of the ectopic tissue) are found within lymph nodes and secrete chemokines to enhance cell recruitment and survival (p. 2, lines 13-14).
However, Lagasse does not teach administering the stromal cells to the lymph node.
It would be obvious to one of ordinary skill in the art to administer fibroblastic reticular cells with non-lymphoid cells such as hepatocytes and kidney cells as taught by Lagasse with a reasonable expectation of success in order to generate ectopic tissue. An artisan would be motivated to administer stromal cells such as fibroblastic reticular cells as the addition of stromal cells would provide more chemokines to enhance cell recruitment and survival for the cells (Lagasse p.2. lines 13-14). 

Regarding claim 4, as evidenced by Mueller, fibroblastic reticular cells inherently express podoplanin, also known as p38, and it as well as the chemokines, CCL21 and CCL19 secreted, is the distinguishing marker of said cells from other stromal cells (p.  621, 1st column).
Regarding claim 7, Lagasse teaches that the stromal cells secrete chemokines to enhance cell recruitment and survival (p. 2, lines 13-14). However, Lagasse does not teach that the stromal cells promote proliferation of the transplanted cells.
Lagasse2 teaches that liver cells are shown to survive and proliferate on stromal cells used as feeders (p. 27, lines 19-20). Therefore it would be obvious to one of ordinary skill in the art that the hepatocytes of Lagasse would proliferate in the presence of the stromal cells with a reasonable expectation of success. Thus, the stromal cells promote the proliferation of the transplanted cel.

Regarding claim 9, Lagasse teaches administering hepatocytes to the lymph node in order to generate ectopic liver tissue (p. 2, lines 21-30).
Regarding claim 10, Lagasse teaches administering kidney cells into a lymph node in order to generate kidney tissue (Claim 1). 
Therefore, the invention would have been prima facie obvious at the time of the effective filing date to one of ordinary skill in the art.


Claims 3, 5, 6, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lagasse (supra) as evidenced by Mueller (supra) in view of Lagasse2 (supra) as applied to claims 1-2, 4, 7, 9, 10 and 25 above, and in further view of Benezech (2012. Immunity 37, 721–734) as evidenced by Sun (2011. Cell Res. 21, 71–85) 
As discussed above, Lagasse, Lagasse2 and Mueller makes obvious a method of administering non-lymphoid cells such as hepatocytes and kidney cells into lymphoid tissue such as lymph nodes with stromal cells for the purpose of generating an ectopic tissue as stromal cells provide chemokines such as CCL19 and CCL21 and promote proliferation of the cells.
Regarding claim 3, 6, 26 and 27 Lagasse does not teach administering an activator of the NfkB non-canonical pathway or lymphotoxin beta receptor signaling in addition to the stromal cells.
Benezech teaches that signaling through a lymphotoxin beta receptor plays a key role in inhibiting adipogenesis in lymph nodes and in vivo organogenesis experiments showed that this signaling promoted lymphoid tissue stromal cell differentiation (p. 721). Furthermore, by activating lymphotoxin beta receptor signaling, the NFkB non-canonical pathways are activated (p. 720, 2nd column; p.730, 1st column). LTβR triggering on fibroblasts through the activation of the canonical NF-κB1-RelA and the alternative NF-κB2-RelB pathways results in the induction of the chemokines Cxcl13, Ccl21, and Ccl19 (p.725, 1st paragraph). Additionally, as evidenced by Sun, when lymphotoxin beta is activated, the NIK signaling pathway is activated within the non-canonical NFkB signalling pathway by the central signaling component, NFkB inducing kinase (NIK) (Figure 1, Abstract). 
It would have been obvious to one of ordinary skill in the art to add a second agent which activates the NIK pathway, lymphotoxin beta receptor pathway or overall non-canonical NFkB pathway as taught by Benezech and Sun in addition to the stromal cells as taught by Lagasse with a reasonable expectation of success. An artisan would be motivated to administer an activator of the NIK pathway, lymphotoxin beta receptor pathway or overall non-canonical NFkB pathway along with the stromal cells of NFkB as these activators combined with stromal cells result in the stromal cells expressing chemokines such as CxCl13, Ccl21, and CCL19 (Benezech, p.725, 1st paragraph). As Lagasse teaches that stromal cells such as fibroblast reticular cells are beneficial due to the chemokines they provide (p.2, lines 13-14), combining these two agents would be combining two known equivalent components for the same purpose of producing CXCL13, CCL21, and CCL19.
Regarding claim 5, the above combined references do not teach stromal cells being contacted with the activator prior to the administering step. However, it would be obvious to one of ordinary skill to combine these two agents as they are equivalents to produce the desired chemokines as detailed above. Additionally, it is a case of routine optimization based on routine experimentation to combine the agents prior to administration.
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., time of administration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Therefore, the invention would have been obvious at the time of the effective filing date to one of ordinary skill in the art.

Claims 8, 11, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lagasse (supra) as evidenced by Mueller (supra) in view of Lagasse2 (supra) as applied to claims 1-2, 4, 7, 9, 10 and 25 above, and in further view of Benezech2 (2015. Nat Immunol 16(8): 819-828; IDS Reference filed 09/02/2020) and DeWard (2014. Curr Opin Organ Transplant 19, 169-174; IDS Reference filed 09/02/2020).
As discussed above, Lagasse and Mueller makes obvious a method of administering non-lymphoid cells such as hepatocytes and kidney cells into lymphoid tissue such as lymph nodes with stromal cells for the purpose of generating an ectopic tissue as stromal cells provide chemokines such as CCL19 and CCL21.
However, regarding claims 8, 11, 22 and 24, Lagasse and Mueller do not teach a method wherein the lymphoid tissue is a fat associated lymphoid cluster or that the agent is an inflammation agent administered prior to the cells. 
Benezech2 teaches that fat associated lymphoid clusters (FALCs) are a type of lymphoid tissue associated with visceral fat which are highly vascularized (Abstract; p. 3, 2nd paragraph). Additionally, inflammation induces FALC formation (Abstract).
It would have been obvious to one of ordinary skill in the art to modify the method of administer the cell and stromal cells to lymph nodes as taught by Lagasse by substituting FALCs for lymph nodes with a reasonable expectation of success. As taught by Benezech2, FALCs are lymphoid tissue, therefore utilizing FALCs would be substituting one type of known lymphoid tissue for another type of known lymphoid tissue. Furthermore, FALCs are highly vascularized (p. 3, 2nd paragraph). Additionally, it would have been obvious to one of ordinary skill in the art to administer an inflammation agent prior to administering the target cells as Benezech2 teaches that inflammation induces FALC formation (Abstract), therefore producing more clusters for ectopic tissue growth. Lastly, DeWard identifies a few limitations to utilizing lymph nodes for ectopic tissue formation such as their small size, so there is a limit to the number of cells that can be transplanted to each one. However, more than one lymph node can be targeted at a time to overcome this limitation (p. 5, last full paragraph). Therefore an artisan would be overcoming the limitation of the size of the FALCs by producing more clusters via inflammation. 
Regarding the limitations of where the FALCs are located in Claims 11 and 24, Benezech2 teaches that FALCs are inherently located in the visceral fat in the peritoneal and pleural cavity (p.2, 2nd paragraph) as well as the omental, gonadal, mesenteric, mediastinal and pericardial fat (p. 3, 1st paragraph)
Regarding claim 23, Lagasse teaches ectopic tissue is formed in lymph nodes via local administration of cells (p. 2, lines 21-30) and therefore it would be obvious as described above to administer the cells locally to FALCs. 
Therefore, the invention would have been obvious at the time of the effective filing date to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           
/TAEYOON KIM/             Primary Examiner, Art Unit 1632